         Case 1:20-cv-03199-AJN Document 150 Filed 08/17/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                    8/17/21
  Western Waterproofing Company, Inc., et al.,

                         Plaintiff,
                                                                                20-cv-3199 (AJN)
                   –v–
                                                                                     ORDER
  Zurich American Insurance Company, et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       On August 13, 2021, Plaintiff Western Waterproofing Company and Defendant Allied

World Assurance Company filed a motion for reconsideration, Dkt. No. 147, of this Court’s

order dated August 9, 2021, Dkt. No. 146. Although the Court appreciates the parties' desire to

have their motions resolved presently, the Court must conserve its limited resources and resolve

related motions at the same time when feasible. The Court therefore DENIES the motion for

reconsideration.

       As ordered, the parties jointly filed a proposed briefing schedule for all motions and

cross-motions for summary judgment. Dkt. No. 149. The Court adopts that schedule as stated in

the parties’ joint letter and as reproduced below:

   •   August 20, 2021 – Western shall file its notice of motion for partial summary judgment
       against Zurich on the duty to defend (“Western’s Motion”); Zurich shall file its notice of
       cross-motion for summary judgment against Western (“Zurich’s Cross-Motion”).
       Western and Zurich’s notices shall reference the previously filed memoranda of law and
       other motion papers (i.e., Rule 56.1 Statement and responses thereto, stipulations of facts,
       and exhibits) in support of their respective motions, oppositions to summary judgment,
       and replies in further support of said motions;

   •   September 29, 2021 – Excess Insurers shall file their oppositions to Western’s Motion
       and, if any, Excess Insurers shall file their cross-motions for summary judgment against
       Western (“Excess Insurers’ Cross-Motions”);
         Case 1:20-cv-03199-AJN Document 150 Filed 08/17/21 Page 2 of 2



   •   October 29, 2021 – Western shall file its reply to Excess Insurers’ oppositions to
       Western’s Motion and opposition to Excess Insurers’ Cross-Motions (if any);

   •   November 19, 2021 – Excess Insurers shall file their replies in further support of the
       Excess Insurers’ Cross-Motions (if any).

       Of course, Western Waterproofing and Allied World may, as they suggest in their letter,

file any motion or briefing in advance of the above deadlines. Dkt. No. 148.

       This resolves docket number 147.


       SO ORDERED.


Dated: August 17, 2021                              __________________________________
       New York, New York                                    ALISON J. NATHAN
                                                           United States District Judge




                                                2
